Citation Nr: 1308021	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-40 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the amount of $35,740.50, to include whether the claim for waiver was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center that denied waiver of the indebtedness of improved pension benefits in the amount of $35,740.50.


FINDINGS OF FACT

1.  The Veteran was notified in September 2008 he had been overpaid VA benefits.

2.  His claim for waiver of recovery of the overpayment was not received until May 2010.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of improved pension benefits in an amount calculated as $35,740.50 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Analysis 

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). 

A request for waiver under this section will only be considered: (1) If made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor; or (2) Except as otherwise provided herein, if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b). 

The 180 day period cited above may be extended if the individual requesting waiver demonstrates to the Chairperson on Waivers and Compromises that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

By letter dated September 2008, the VA notified the Veteran that an overpayment of VA benefits had been created.  He was advised he had a right to dispute the debt and to request a waiver.  He was provided with notice concerning those rights.  

The Veteran's request for waiver of recovery of the overpayment was received in May 2010.

The Veteran has argued he is not able to repay the debt.  Even if true, the fact remains that the Veteran did not file a claim for waiver within the required 180 days.  It is significant to point out that the Veteran has not asserted he did not receive notice of the indebtedness, and has not explained why he did not submit a request for waiver within 180 days of such notice.  He has not challenged the validity of the debt.

In sum, the Board finds that the Veteran did not submit a request for waiver of the debt in a timely manner.  His claim must, accordingly, be denied as a matter of law.


ORDER

Since the appellant's claim for waiver of recovery of the overpayment of improved pension benefits in the amount of $35,740.50 was not timely filed, the appeal is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


